IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :              No. 2074 Disciplinary Docket No. 3
                Petitioner      :
                                :              No. 31 DB 2013
           v.                   :
                                :              Attorney Registration No. 64819
LAURENCE ADLAI NEISH,           :
                Respondent      :             (Allegheny County)



                                         ORDER



PER CURIAM:


                                th
       AND NOW, this this 17         day of September, 2014, upon consideration of the

Report and Recommendations of the Disciplinary Board dated May 29, 2014, it is

hereby

       ORDERED that Laurence Adlai Neish is suspended from the practice of law for a

period of six months, the suspension is stayed in its entirety and respondent is placed

on probation for a period of six months, subject to the following conditions:

              1.     Respondent shall not commit any violations of the Pennsylvania


Rules of Disciplinary Enforcement; and


              2.     Upon completion of the period of probation, respondent shall

submit a sworn certification to the Board that he has complied with the above condition.


       It is further ordered that the expenses incurred in the investigation and

prosecution of this matter are to be paid by the respondent.